Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103


1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khatri et al. (U.S. PUB. 2019/0034630, hereinafter “Khatri”) in view of Thiagarajan et al. (U.S. PUB. 2016/0005183, hereinafter “Thiagarajan”).

Consider claim 16, Khatri teaches a method for processing a diagnostic test article, the method comprising: with one or more network servers connected to a mobile communication device via an internet connection (page 2 [0022]): receiving one or more results images from the mobile communication device (page 4 [0038]); comparing the results images to a plurality of source images of an image dataset, the source images of the image dataset being stored on the one or more network servers (page 5 [0043]).
Khatri does not explicitly show that assigning an automated value based on said comparing, wherein the automated value corresponds to one of: 'positive', 'negative', or 'null'; and returning the automated value to the mobile communication device.
In the same field of endeavor, Thiagarajan teaches assigning an automated value based on said comparing, wherein the automated value corresponds to one of: 'positive', 'negative', or 'null'; and returning the automated value to the mobile communication device (page 6 [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, assigning an automated value based on said comparing, wherein the automated value corresponds to one of: 'positive', 'negative', or 'null'; and returning the automated value to the mobile communication device, as taught by Thiagarajan, in order for a communication terminal apparatus that enables quick response in screen display and quick retrieval of desired melodies in a musical tone data distributing service and reduces a communication fee.

Consider claim 19, Khatri further teaches combining the one or more results images to the plurality of source images to enhance the image data set (page 6 [0059]).  

Reasons for Allowance


3.    Claims 1-15 are allowed over the prior art record.

4.    The following is an examiner’s statement of reasons for allowance:

Khatri et al. (U.S. PUB. 2019/0034630) teaches a method, information handling system (IHS) and a detection system for detecting a spoofed firmware image in an IHS. The method includes a processor triggering a controller to execute a diagnostic image for testing an image under test. At least one first test result is received from the controller executing the diagnostic image. The method further includes determining whether the first test result is a valid first test result. In response to determining that the first test result is not a valid first test result, the image under test is identified as a spoofed image that has failed testing. An error message is generated that identifies the image under test as being a spoofed image and the error message is stored to an error log.

Thiagarajan et al. (U.S. PUB. 2016/0005183) teaches a robust method to automatically segment and identify tumor regions in medical images is extremely valuable for clinical diagnosis and disease modeling. In various embodiments, an efficient algorithm uses sparse models in feature spaces to identify pixels belonging to tumorous regions. By fusing both intensity and spatial location information of the pixels, this technique can automatically localize tumor regions without user intervention. Using a few expert-segmented training images, a sparse coding-based classifier is learned. For a new test image, the sparse code obtained from every pixel is tested with the classifier to determine if it belongs to a tumor region. Particular embodiments also provide a highly accurate, low-complexity procedure for cases when the user can provide an initial estimate of the tumor in a test image.

Consider claims 1-8, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest identifying a diagnostic test article type from a plurality of possible diagnostic test article types, the diagnostic test article being one of the diagnostic test article types, wherein the diagnostic test article type is associated with characteristic information including: number of diagnostic panels of the diagnostic test article type and number of diagnostic strips for each of the diagnostic panels, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 2-8.

Consider claims 9-15, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest identifying a diagnostic test article type from a plurality of possible diagnostic test article types, the diagnostic test article being one of the diagnostic test article types, wherein the diagnostic test article type is associated with characteristic information including: number of diagnostic panels of the diagnostic test article type and number of diagnostic strips for each of the diagnostic panels, in combination with other limitations, as specified in the independent claim 9, and further limitations of their respective dependent claims 10-15.

Allowable Subject Matter

5.	Claims 17-18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claims 17-18, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest receiving from the mobile communication device one or more panel images of the diagnostic test article, each of the panel images corresponding to one of one or more diagnostic panels of the diagnostic test article, comparing the one or more panel images to up to each of the plurality of source images of the image dataset, assigning a diagnostic test article type from a plurality of possible diagnostic test article types, and returning the diagnostic test article type to the mobile communication device, in combination with other limitations, as specified in the independent claim 16, and further limitations of their respective dependent claim 18.

Consider claim 20, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest receiving one of: a manually-changed value or a confirmed value from the mobile communication device, and storing the one of a manually-changed value or the confirmed value in association with the one or more results images on the one or more network servers, wherein the manually-changed value is different than the automated value, and wherein the confirmed value is the same as the automated value, in combination with other limitations, as specified in the independent claim 16.

Conclusion

6.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649